 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       LESLIE GUY WILSON,                                    Case No. 2:19-CV-871-RSL
10
                            Petitioner,                      ORDER DIRECTING
11
                       v.                                    SERVICE
12
       UNITED STATES OF AMERICA,
13
                            Respondent.
14
15         This matter comes before the Court sua sponte. Mail addressed to petitioner Leslie Guy
16 Wilson was returned as undeliverable. See Dkt. #5. Petitioner has filed a Notice of Change of
17 Address in another case. See Wilson v. United States of America, 2:19-CV-489-RSL (W.D.
18 Wash.), Dkt. #21. His new address is as follows:
19                Central Arizona Florence Correctional Complex
                  Leslie Guy Wilson
20
                  21873086
21                P.O. Box 6300
                  Florence, AZ 85132
22
           The Court hereby DIRECTS the Clerk of Court to enter the change of address in the
23
     present case and FURTHER DIRECTS the Clerk of Court to serve the documents at Dkts. #4,
24
     #6, #7 and #8 upon petitioner at his new address.
25
26
27
28

     ORDER DIRECTING SERVICE - 1
 1        DATED this 18th day of July, 2019.
 2
 3
 4                                             A
                                               Robert S. Lasnik
 5                                             United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DIRECTING SERVICE - 2
